Crowe Horwath Crowe Horwath LLP Independent Member Crowe Horwath International March 21, 2014 Office of the Chief Accountant Securities and Exchange Commission treet, N. E. Washington, D.C.20549 Ladies and Gentlemen: We have read LaPorte Bancorp, Inc.’s statements included under Item 4.01 of its Form 8-K dated March 21, 2014, and we agree with such statements, except that we are not in a position to agree or disagree with the Company’s statements that the audit committee decided to engage BKD LLP (“BKD”) as the Company’s new principal accountants, or the Company’s statement that during the years ended December 31, 2013 and 2012, and the subsequent event period prior to engaging BKD, the registrant did not consult with BKD regarding matters or events set forth in Item 304(a)(2)(i) and (ii) of SEC Regulation S-K. /s/ Crowe Horwath LLP Crowe Horwath LLP South Bend, Indiana cc: Mr. Dale Parkison Audit Committee Chairman LaPorte Bancorp, Inc.
